Name: 2013/127/EU: Council Decision of 11Ã March 2013 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditors of the Central Bank of Cyprus
 Type: Decision_ENTSCHEID
 Subject Matter: accounting;  monetary economics;  Europe
 Date Published: 2013-03-14

 14.3.2013 EN Official Journal of the European Union L 70/6 COUNCIL DECISION of 11 March 2013 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditors of the Central Bank of Cyprus (2013/127/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Protocol No 4 on the Statute of the European System of Central Banks and of the European Central Bank annexed to the Treaty on European Union and the Treaty on the Functioning of the European Union, and in particular to Article 27.1 thereof, Having regard to Recommendation ECB/2013/3 of the European Central Bank of 4 February 2013 to the Council of the European Union on the external auditors of the Central Bank of Cyprus (1), Whereas: (1) The accounts of the European Central Bank (ECB) and of the national central banks of the Eurosystem are to be audited by independent external auditors recommended by the Governing Council of the ECB and approved by the Council of the European Union. (2) The mandate of the current external auditors of the Central Bank of Cyprus will expire after the audit for the financial year 2012. It is therefore necessary to appoint external auditors from the financial year 2013. (3) The Central Bank of Cyprus has selected KPMG Limited as its external auditors for the financial years 2013 to 2017. (4) The Governing Council of the ECB recommended that KPMG Limited be appointed as the external auditors of the Central Bank of Cyprus for the financial years 2013 to 2017. (5) It is appropriate to follow the recommendation of the Governing Council of the ECB and to amend Council Decision 1999/70/EC (2) accordingly, HAS ADOPTED THIS DECISION: Article 1 Article 1(14) of Decision 1999/70/EC is replaced by the following: 14. KPMG Limited is hereby approved as the external auditors of the Central Bank of Cyprus for the financial years 2013 to 2017.. Article 2 This Decision shall take effect on the day of its notification. Article 3 This Decision is addressed to the European Central Bank. Done at Brussels, 11 March 2013. For the Council The President E. GILMORE (1) OJ C 37, 9.2.2013, p. 1. (2) OJ L 22, 29.1.1999, p. 69.